Citation Nr: 1722868	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-13 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an infection during VA treatment in 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2014, the Board remanded this matter in order to provide the Veteran with a hearing.  In February 2017, the Veteran was scheduled to testify before a Veterans Law Judge at the Portland, Oregon RO.  However, he failed to attend the hearing without good cause.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has residuals of an epidural abscess and infection in the left sternoclavicular joint, including depression, and back, leg, and ankle disorders due to his lack of informed consent regarding his treatment options and improper post-hospital wound care instructions (to include lack of wound care education provided to the Veteran) during his April to July 2003 hospitalizations at the Portland VA hospital. 

In March 2009, a VA examiner opined that there was no carelessness, negligence, lack of proper skill, or error in judgment or similar instance of fault by VA in treating his lower extremity wounds and infection.  She explained that the Veteran was at a high risk of developing an infection in his bones and joints due to his "nonsterile injection technique with ongoing heroin use," and that his heroin use caused his epidural abscess and an infection in the left sternoclavicular joint.

However, the VA examiner did not address and discuss whether or not the VA hospital obtained the Veteran's informed consent as it pertains to his wound treatment and treatment options for his infection, and if the VA hospital discharged the Veteran with appropriate wound care instructions.  Moreover, the examiner did not offer any opinions as to whether or not the Veteran's epidural abscess and left sternoclavicular joint infection was "reasonably foreseeable."  Lastly, the examiner did not address or discuss whether the Veteran's asserted residuals are related to his epidural abscess/left sternoclavicular joint infection.  As such, an addendum opinion should be provided on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Portland, Oregon, since June 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Return the claims file to the VA examiner who examined the Veteran in March 2009 (or a comparably qualified individual if that examiner is no longer available).  An examination is not necessary unless deemed necessary by the examiner.  

The examiner should review all new evidence of record, including the statements made by the Veteran, and provide an addendum to her previous opinion.  The examiner should provide opinions as to the following:

1.  Did the Portland VA hospital provide the Veteran with informed consent during his admissions from April to July 2003, as to the risks of the wound care and infection treatments, including being informed of the risks and benefits of potential alternatives?  

2.  Is it at least as likely as not (a 50 percent probability or greater) that the proximate cause of the Veteran's residuals of an epidural abscess and left sternoclavicular joint infection were due to an event not reasonably foreseeable?

In establishing whether the proximate cause of a veteran's additional disability was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2016).

3.  Were the Portland VA hospital discharge instructions provided to Veteran from April to July 2003 reasonable and appropriate, such that it provided the Veteran with the necessary instructions and education to properly take care of his wounds and treat his infection upon discharge, to include the being advised of the risks of non-compliance, i.e., were his wound care education and instructions comparable to those given by a reasonable health care provider?

If not, is it at least as likely as not (i.e., to a 50/50 degree of probability or more) that if the Veteran was given, and he followed, the reasonable wound care education and instructions, that he would not have developed an epidural abscess and an infection in the left sternoclavicular joint?

3.  Identify the nature and etiology of the Veteran's asserted back, knee, and ankle disorders, as well as any psychiatric disorder(s) (to include depression).  The examiner should opine if it is at least as likely as not (i.e., to a 50/50 degree of probability or more) that the Veteran's asserted psychiatric, back, knee, and ankle disorders are proximately due to or caused by his epidural abscess and infection in the left sternoclavicular joint.

The examiner must consider all relevant lay and medical evidence of record.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


